Citation Nr: 0426686	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  99-22 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 28, 
1996, for service connection for axonal peripheral 
polyneuropathy.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from April 1963 to March 1965.

This case originally came to the Board of Veterans' Appeals 
(Board) from a September 1999 decision by the New York, New 
York, Regional Office (RO).  That decision found no clear and 
unmistakable error in an October 1981 RO decision.  The 
veteran appealed and, in a May 2002 decision, the Board 
concurred.

In August 2002, the veteran, by his representative, moved for 
reconsideration of the Board decision pursuant to 38 U.S.C.A. 
§ 7103, and the Board sustained the motion in a November 2002 
order.  In a February 2003 decision, the Board again found no 
clear and unmistakable error in the October 1981 RO decision.

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
motion filed jointly by the veteran's attorney and VA General 
Counsel, the Court entered a December 2003 order dismissing 
the appeal and remanding the case for "readjudication" of 
the issue of entitlement to an earlier effective date-an 
issue that had not been adjudicated by the Board and, thus, 
was not in appellate status.  Thus, this issue comes to the 
Board from the December 2003 Court order.

Since the issue of clear and unmistakable error in the 1981 
RO decision requires a three-judge panel, and this issue does 
not, the former issue is addressed in a separate decision.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.

REMAND

The veteran has been paraplegic since 1969, and has claimed 
entitlement to service connection for transverse myelitis on 
several occasions in the past.  An April 1998 RO decision 
granted service connection for axonal peripheral 
polyneuropathy, manifested by paraplegia, effective August 
28, 1996.  In June 1998, he claimed that an October 1981 RO 
decision, which denied service connection for transverse 
myelitis, was the product of clear and unmistakable error.  A 
September 1999 RO decision denied that claim and the veteran 
appealed.  In his Substantive Appeal (VA Form 9), received in 
December 1999, the veteran said he appealed the "effective 
date of service connection on diagnosis axonal peripheral 
polyneuropathy," and contended that "service connection 
should be retroactive to the beginning."

In July 2001, the RO issued a supplemental statement of the 
case in connection with the claim for clear and unmistakable 
error, and found that the issue of entitlement to earlier 
effective date was inextricably intertwined.  The RO then 
denied entitlement to an earlier effective date.  The January 
2002 statement from the veteran's representative is a Notice 
of Disagreement as to the denial of entitlement to an earlier 
effective date.  See 38 U.S.C.A. § 7105(b)(2) (West 2002).  
Notably, however, a statement of the case addressing this 
notice of disagreement has yet to be issued.  See 38 U.S.C.A. 
§ 7105.  A remand is necessary to correct this deficiency.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes 
that it may only exercise appellate jurisdiction over a claim 
if a timely notice of disagreement is filed, and a timely 
substantive appeal is filed after the issuance of the 
statement of the case.

Upon receipt of a complete or substantially complete claim, 
the RO must notify the claimant of the evidence needed to 
substantiate it.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  That was not done in connection 
with this earlier-effective-date claim due to the manner in 
which the claim arose.  In addition, the RO should provide 
the requisite notice before issuing a new rating decision on 
the merits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
This remand will afford the RO the opportunity to give the 
veteran that notice required by law and, after having done 
so, readjudicate this claim and issue a new decision 
subsequent to issuance of the requisite notice.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran that:

a.  The evidence needed to 
substantiate his claim for an 
earlier effective date for axonal 
peripheral polyneuropathy is 
evidence that he submitted a claim 
to VA of entitlement to service 
connection for axonal peripheral 
polyneuropathy prior to August 28, 
1996.

b.  That it is the veteran's 
responsibility, and his alone, to 
provide the foregoing evidence.

c.  That he must submit to the RO 
any relevant evidence he has in his 
possession.

2.  Upon completion of the development 
prescribed above, the RO must review all 
of the evidence of record, and issue 
another rating decision.  If the decision 
is not favorable to the veteran, the RO 
must issue a Statement of the Case in 
accord with 38 C.F.R. §§ 19.31 and 19.38.  
The veteran must in turn perfect his 
appeal in a timely manner.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


